 



Exhibit 10.2
THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIA
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
SUPPLY AGREEMENT
     AGREEMENT, (this “Agreement”) is dated as of                     , 2006 by
and between NOVAVAX, Inc., a Delaware corporation having its principal place of
business at 508 Lapp Road, Malvern, Pennsylvania 19355, (“NOVAVAX” or
“Supplier”) and ESPRIT Pharma, Inc., a Delaware corporation having its principal
place of business at 2 Town Center Boulevard, East Brunswick, New Jersey 08816
(“ESPRIT” or “Buyer”). Supplier and Purchaser may be referred to individually as
a “Party” or collectively as the “Parties.”
     WHEREAS, Supplier has been engaged in the development and supply of a
product, IND # 63975, to be marketed, distributed and sold under a trademark
mutually agreed upon between Buyer and Supplier;
     WHEREAS, on the date hereof, Buyer and Supplier also entered into a license
agreement for the license by Supplier to Buyer of certain intellectual property
enabling the manufacture, sale and use by Purchaser of topically- or
transdermally-administered product containing no active ingredient other than
testosterone, which utilize Supplier’s micellar nanoparticle technology in the
field of women’s health in product that is marketed under Supplier’s IND
No. 63957 (the “License Agreement”); and

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
     WHEREAS, Buyer desires to have Supplier manufacture Product (as defined in
Article 1 below) under a trademark mutually agreed upon between Buyer and
Supplier, for sale by Buyer or its designee.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and efficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1. DEFINITIONS
     As used throughout this Agreement, each of the following terms shall have
the respective meaning set forth below:

  1.1.   “Affiliate” means, with respect to any Party, any entity that directly
or indirectly controls, is controlled by, or is under common control with such
Party, and for such purpose “control” means (i) directly or indirectly owning,
controlling or holding more than fifty percent (50%) of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest in an entity or (ii) the possession, direct or indirect, of
the power to direct or cause the direction of the management or the policies of
the entity, whether through the ownership of voting securities, by contract or
otherwise. Any such corporation, entity or business structure shall only be
considered an Affiliate for so long as such ownership or control exists.    
1.2.   “cGMP” means Good Manufacturing Practices according to 21 CFR Parts 210
and 211.

April 21, 2006
Novavax Esprit Supply Agreement

2



--------------------------------------------------------------------------------



 



EXECUTION COPY

  1.3.   “CPI” means United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index, All Urban Consumers, United States City
Average, All Items, (1982-84=100) excluding the food and energy components, or
the successor index that most closely approximates the CPI.     1.4.   “Damages”
has the meaning ascribed to such term in Section 16.1 (Indemnification by
Supplier).     1.5.   “Facility” shall mean Supplier’s manufacturing location at
Red Lion Road in Philadelphia, PA where product will be produced, packaged, and
labeled.     1.6.   “FDA” means the United States Food and Drug Administration
and successor bodies.     1.7.   “Intellectual Property Rights” means the
intellectual property, trade secrets, know-how, technology and information,
whether or not protected by patents, to the extent required in the reasonable
judgment of Supplier to manufacture the Product.     1.8.   “License Agreement”
means the license agreement referred to in the second recital of this Agreement.
    1.9.   “Net Sales” has the meaning ascribed to such term in the License
Agreement.     1.10.   “Permitted Raw Materials Inventory” has the meaning
ascribed to such term in Section 8.3.1 (Permitted Raw Material Inventory).

April 21, 2006
Novavax Esprit Supply Agreement

3



--------------------------------------------------------------------------------



 



EXECUTION COPY

  1.11.   “Product” means the material with IND #63975, including pre-clinical,
clinical, trade and sample lots, as more fully described on Schedule A to this
Agreement, manufactured and packaged in accordance with the Specifications.    
1.12.   “Raw Materials” means the materials, components, and packaging required
to manufacture and package the Product in accordance with the Specifications.  
  1.13.   “Specifications” means the specifications for the design, composition,
product safety assurance, manufacture, packaging, and/or quality control of the
Product, as set forth on Schedule B attached hereto and made a part hereof, as
the same may hereafter be modified by mutual agreement of the parties in
writing.     1.14.   “Supply Year” means each consecutive 365-day period (or
366-day period in the event of a leap year) during the Term, commencing on the
date of this Agreement.     1.15.   “Territory” means the United States, its
territories including Puerto Rico , Mexico and Canada.     1.16.   “Term” has
the meaning ascribed to such term in ARTICLE 6 (Term; Effective Date).

April 21, 2006
Novavax Esprit Supply Agreement



4



--------------------------------------------------------------------------------



 



EXECUTION COPY

  1.17.   “Unit of Product” means a month of therapy of Product for an
individual end user.

ARTICLE 2. SUPPLY OF PRODUCT
     During the Term, Supplier shall supply Buyer with those quantities of
Product as ordered by Buyer pursuant to this Agreement, subject to the ordering
procedures set forth in ARTICLE 4 (Forecasts; Capacity; Orders) below. Supplier
shall sell Product exclusively to Buyer for sale in the Territory, and Buyer
shall buy all of its requirements for Product exclusively from Supplier. Each
Product sold hereunder will conform to the Specifications for such Product.
Subject to the terms and conditions herein, Supplier will provide the facility,
equipment, labor, and supervision necessary for the production of the Product in
sufficient quantities as required herein.
ARTICLE 3. PRICES FOR PRODUCT

  3.1.   Transfer Price. The transfer price of Product, whether pre-clinical,
clinical, commercial or samples, from Supplier to Buyer will be mutually agreed
upon between the Parties, based on reasonable commercial terms. All transfer
prices for Product referred to in this Section 3.1 shall be increased (on a
compounded basis) ***. For the remainder of the Term, the transfer price of
Product from Supplier to Buyer will be *** of Supplier’s fully burdened
manufacturing cost. The estimated transfer price is set forth on Schedule D,
attached hereto.     3.2.   Payment Terms. Payment terms on all orders shall be
*** from the date of receipt of invoice by Buyer. Invoicing shall occur upon
shipment.

April 21, 2006
Novavax Esprit Supply Agreement

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
ARTICLE 4. FORECASTS, CAPACITY; ORDERS

  4.1.   Forecasts; Capacity; Capital Expenditures. Beginning six (6) months
prior to the date of which Buyer anticipates first taking delivery of commercial
Product, and at the beginning of each calendar quarter thereafter, during the
Term, Buyer shall provide Supplier with a binding written forecast of Buyer’s
requirements for Product for the shorter of the following twelve (12) months or
the remainder of the Term (each, a “Rolling 12 Month Forecast”). Each Rolling 12
Month Forecast will be binding within a range of *** of the stated amount within
such Rolling 12 Month Forecast; provided that the first three months of the each
Rolling 12 Month Forecast will be binding without reference to the foregoing
range. Beginning six (6) months prior to submission of Buyer’s first order of
commercial Product, Buyer will provide Supplier with a statement which shall set
forth the capacity expectation for Buyer’s requirements during the Term on a
monthly basis (“Capacity”). The parties understand and agree that any capital
expenditures, incurred by Supplier in connection with the performance of its
obligations under this Agreement will be borne by Buyer, it being understood
that Supplier and Buyer will consult in good faith regarding any such capital
expenditure prior to its incurrence. The parties further understand that the
foregoing forecasts and Capacity shall include both sample and trade quantities
of Product.     4.2.   Supplier will use commercially reasonable efforts to meet
Buyers demand for Product.

April 21, 2006
Novavax Esprit Supply Agreement



6



--------------------------------------------------------------------------------



 



EXECUTION COPY

  4.3.   Change Orders. Quarterly requirements contained in any 12 Month Rolling
Forecast may be changed with *** prior written notice from Buyer to Supplier
provided that Supplier consents to such change order in writing (which consent
may be withheld by Supplier in its sole discretion).     4.4.   Conflicts. To
the extent of any conflict or inconsistency between this Agreement and any
purchase order, purchase order release, confirmation, acceptance or any similar
document, the terms of this Agreement shall govern.

ARTICLE 5. ADDITIONAL UNDERSTANDINGS OF THE PARTIES

  5.1.   Chemistry, Manufacturing, and Control. Supplier will be responsible, at
Buyer’s expense, for all work associated with initial chemistry, manufacturing
and controls in accordance with Schedule C attached to this Agreement. Buyer
shall reimburse Supplier for all its costs and expenses incurred in connection
with such work. Schedule C represents Supplier’s best estimate, in 2006 pricing,
of the projected, anticipated costs for the CMC set forth therein. Supplier
anticipates, but cannot guarantee, that such reasonable costs and expenses will
not exceed be greater than *** of the total estimated costs and expenses set
forth in Schedule C, ***. If the Costs in Schedule C exceed ***, as adjusted by
the CPI, Supplier and Buyer shall refer the pricing issues to the Joint Steering
Committee, established under the License Agreement, for a fair and equitable
resolution based on reasonable commercial terms under the circumstances.
Supplier shall invoice Buyer for such costs and expenses on a Calendar Quarterly
basis within *** of the end of each Calendar Quarter and

April 21, 2006
Novavax Esprit Supply Agreement



7



--------------------------------------------------------------------------------



 



EXECUTION COPY

      Buyer shall pay Supplier the invoiced amount within *** of receiving such
invoice.

  5.2.   Other Affiliates. If any other Affiliate of Buyer desires to purchase
the Product from Supplier under the terms of this Agreement, then, upon the
execution of a copy of this Agreement by such Affiliate, Supplier shall accord
such Affiliate all of the benefits hereof and treat such affiliate as a “Buyer”
for the purposes of this Agreement; provided, however, that this section will
not be construed to relieve Buyer of any of its obligations hereunder.     5.3.
  Exclusive Rights. During the Term, Supplier shall supply Buyer, on an
exclusive basis, with the Product for sale in the Territory and neither Supplier
nor any of its Affiliates shall sell or distribute the Product. Furthermore,
during the Term Buyer shall purchase all of its requirements for the Product
exclusively from Supplier.     5.4.   Insurance. Each of Supplier and Buyer
agrees to procure and maintain in full force and effect during the Term valid
and collectible insurance policies of a type and coverage amount consistent with
Supplier’s and Buyer’s past practice prior to the date hereof. Should Supplier
require additional insurance to be carried by Buyer, any incremental cost will
be for the account of Buyer. Upon request, Buyer and Supplier shall provide the
other Party with appropriate Certificates of Insurance or other written evidence
reasonably satisfactory evidencing such insurance coverage.

April 21, 2006
Novavax Esprit Supply Agreement



8



--------------------------------------------------------------------------------



 



EXECUTION COPY

  5.5.   During the Term, Supplier shall maintain a workforce of appropriate
size, training and experience sufficient in the reasonable judgment of Supplier
for manufacturing the Product in an amount not to exceed Capacity. If Buyer
requires additional personnel for maintaining its equipment and facilities and
otherwise necessary to fulfill Supplier’s other obligations hereunder, the
incremental cost thereof will be borne solely by Buyer.

ARTICLE 6. TERM; EFFECTIVE DATE
     The term of this Agreement shall commence on the date hereof and remain in
effect until *** (the “Expiration Date”), unless sooner terminated as expressly
provided under this Agreement (the “Term”). Notwithstanding anything to the
contrary contained herein, this Agreement will be effective the date of this
Agreement.
ARTICLE 7. TERMINATION

  7.1.   Breach. This Agreement may be terminated, prior to the Expiration Date,
by either Party by giving ninety (90) days written notice of its intent to
terminate and stating the grounds therefor if the other Party shall materially
breach or materially fail in the observance or performance of any
representation, warranty, guarantee, covenant or obligation under this
Agreement. The Party receiving the notice shall have seventy-five (75) days from
the date of receipt thereof to cure the breach or failure. Notwithstanding
anything to the contrary contained herein, payment defaults will have a ten
(10) day cure period. In the event such breach or failure is cured, the notice
shall be of no effect.

April 21, 2006
Novavax Esprit Supply Agreement



9



--------------------------------------------------------------------------------



 



EXECUTION COPY

  7.2.   Termination of License Agreement. Subject to earlier expiration or
termination, this Agreement will terminate simultaneously with the termination
of the License Agreement.     7.3.   Insolvency, Etc. This Agreement may be
terminated, prior to the Expiration Date, upon thirty (30) days written notice
by either Party: (i) in the event that the other Party hereto shall (a) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (b) make a general assignment for the benefit of its
creditors, (c) commence a voluntary case under the United States Bankruptcy
Code, as now or hereafter in effect (the “Bankruptcy Code”), (d) file a petition
seeking to take advantage of any law (the “Bankruptcy Laws”) relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, or (e) take any corporate action for the purpose of
effecting any of the foregoing; or (ii) if a proceeding or case shall be
commenced against the other Party hereto in any court of competent jurisdiction,
seeking (a) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (b) the appointment of a trustee,
receiver, custodian, liquidator or the like of the Party or of all or any
substantial part of its assets, or (c) similar relief under any Bankruptcy Laws,
or an order, judgment or decree approving any of the foregoing shall be entered
and continue unstayed for a period of sixty (60 days; or (iii) an order for
relief against the other Party hereto shall be entered in an involuntary case
under the Bankruptcy Code.

April 21, 2006
Novavax Esprit Supply Agreement



10



--------------------------------------------------------------------------------



 



EXECUTION COPY

  7.4.   Effect of Termination. Notwithstanding the termination of this
Agreement for any reason, each Party hereto shall be entitled to recover any and
all Damages which such Party shall have sustained by reason of the breach by the
other Party hereto of any of the terms of this Agreement. Termination of this
Agreement for any reason shall not release either Party hereto from any
liability which at such time has already accrued or which thereafter accrues
from a breach or default prior to such expiration or termination, nor affect in
any way the survival of any other right, duty or obligation of either Party
hereto which is expressly stated elsewhere in this Agreement to survive such
termination. In the case of a termination under Section 7.1 (Breach) above, the
non-defaulting Party may pursue any remedy available in law or in equity with
respect to such breach, subject to the terms of Section 17.1 (Arbitration).

  7.4.1.   Buyer’s Commitment to Purchase. In the event that this Agreement
expires or is terminated for any reason (other than Supplier’s material breach,
gross negligence or willful misconduct), ***. Buyer shall accept delivery of any
such Permitted Raw Materials Inventory within *** after such expiration or
termination at the location designated by Buyer. If Buyer instructs Supplier to
scrap any such Permitted Raw Material Inventory, ***.

April 21, 2006
Novavax Esprit Supply Agreement



11



--------------------------------------------------------------------------------



 



EXECUTION COPY
ARTICLE 8. DELIVERY; INVENTORY

  8.1.   Delivery. All charges for packing, hauling, storage, bar coding, and
transportation to point of delivery are not included in the Transfer Price and
Transfer Price shall be F.O.B. the Facility (i.e., Buyer will pay for shipment).
All shipments must be accompanied by a packing slip which describes the
articles, states the purchase order number and shows the shipment’s destination.
Supplier agrees to promptly forward the original bill of lading or other
shipping receipt for each shipment in accordance with Buyer’s instructions.
Supplier further agrees to promptly render, after delivery of goods or
performance of services, correct and complete invoices to Buyer, and to accept
payment by check or at Buyer’s discretion, other cash equivalent (including
electronic transfer of funds).     8.2.   Shipment. The risk of loss with
respect to Product shall remain with Supplier until the point at which any such
Product is delivered to the loading dock at the Facility. Supplier will pack all
Product ordered hereunder in a manner suitable for shipment and sufficient to
enable the Product to withstand the effects of shipping, including handling
during loading and unloading.     8.3.   Product Inventory. Supplier will
maintain inventory of commercial Product on a first-in, first-out basis. In no
event shall Supplier be required to, and Supplier will not, order more than ***
Raw Materials at Capacity and Supplier will use commercially reasonable efforts
to manage such inventory as efficiently as possible.

April 21, 2006
Novavax Esprit Supply Agreement



12



--------------------------------------------------------------------------------



 



EXECUTION COPY

  8.3.1.   Permitted Raw Material Inventory. To shorten lead times hereunder and
to support variations in demand, as and if necessary, Supplier shall during the
Term maintain such inventory of Raw Materials as are reasonably required to
manufacture and package Product in accordance with the Specifications in a
quantity equivalent to *** of Buyer’s forecasted purchase volume (the foregoing
amount of inventory which conforms to the Specifications being hereinafter
referred to collectively as the “Permitted Raw Material Inventory”) or such
other specific amount of Permitted Raw Material Inventory as may be agreed to by
both parties in writing in advance. Supplier’s purchase price and the cost of
carrying Permitted Raw Material Inventory shall be for the account of Buyer. The
quantity of Permitted Raw Material Inventory shall be adjusted by Supplier as
needed based upon ***. In the event that Buyer’s requirements for Product
materially exceed Buyer’s current forecasted needs, Supplier shall draw from the
Permitted Raw Material Inventory to meet such excess requirements. Supplier
shall then replenish the Permitted Raw Material Inventory within ***.

ARTICLE 9. INSPECTION
     Buyer shall have the right, upon reasonable notice to Supplier and during
regular business hours, to inspect and audit not more than *** per *** period
the facilities being used by Supplier for production and storage of the Product
to assure compliance by Supplier with cGMP
April 21, 2006
Novavax Esprit Supply Agreement

13



--------------------------------------------------------------------------------



 



EXECUTION COPY
and applicable FDA and other rules and regulations and with other provisions of
this Agreement. Supplier shall notify Buyer as promptly as practicable of any
audit, review or inspection by any regulatory authority relating, directly or
indirectly, to the Product, and shall in any event notify Buyer of any such
audit, review or inspection within 24 hours of Supplier’s first being informed
of any such event. Supplier and Buyer will work together to remedy or cause the
remedy of any deficiencies which may be noted in any such audit or, if any such
deficiencies can not reasonably be remedied within such seven (7) day period,
develop a written plan to remedy such deficiencies as soon as possible; and the
costs of such remedy shall be borne by the Supplier.
ARTICLE 10. DEFECTIVE PRODUCT/INSPECTIONS/TESTING

  10.1.   Disposition of Defective Product. Buyer shall notify Supplier of the
existence and nature of any non-compliance or defect and Supplier shall have a
reasonable opportunity, not to exceed *** from receipt of notification, to
inspect such defective Product and provide Buyer with detailed written
instructions to return or dispose of such defective Product. Buyer shall have no
obligation to pay for any Product that is subject to such a claim of
non-compliance or defect. If Supplier fails to so inspect and instruct Buyer as
to the disposition of such defective Product, Buyer may dispose of such
defective Product as it sees fit and Supplier shall promptly (i) reimburse Buyer
for all direct, out-of-pocket costs incurred by Buyer in such disposition, and
(ii) replace such defective Product at its own cost and expense.     10.2.  
Independent Testing. If, after Supplier’s inspections of such Product, the
parties disagree as to the Product’s conformance to the Specifications or

April 21, 2006
Novavax Esprit Supply Agreement



14



--------------------------------------------------------------------------------



 



EXECUTION COPY

      whether the Product has such a defect, either Party may deliver the
Product to an independent third-Party laboratory, mutually and reasonably
acceptable to both parties, for analytical testing to confirm the Product’s
conformance to the Specifications or the presence or absence of defects. All
costs associated with such third-Party testing shall be at Supplier’s expense.
No inspection or testing of or payment for Product by Buyer or any third-Party
agent of Buyer shall constitute acceptance by Buyer thereof, nor shall any such
inspection or testing be in lieu or substitution of any obligation of Supplier
for testing, inspection and quality control as provided in the Specifications or
under applicable local, state, or federal laws, rules, regulations, standards,
codes or statutes.

  10.3.   Reports. Promptly after Buyer’s reasonable written request, Supplier
shall provide Buyer written reports relating to any aspects of the Product that
are identified in the Specifications.     10.4.   Complaint Handling. Supplier
and Buyer each, shall promptly convey to and inform the other of any customer or
user complaints received by Buyer or Supplier in connection with Product.    
10.5.   Quality Control. Prior to each shipment of Product to Buyer, Supplier
shall conduct or have conducted quality control testing of Product in accordance
with the Specifications and such other Supplier approved quality control testing
procedures that are consistent with FDA cGMPs. Supplier shall retain or have
retained accurate and complete records pertaining to such testing.

April 21, 2006
Novavax Esprit Supply Agreement



15



--------------------------------------------------------------------------------



 



EXECUTION COPY

      Supplier shall notify Buyer in writing at least ten (10) days prior to any
change in the testing methods and shall provide Buyer a copy of the revised
testing methods within ten (10) days of implementation of the changes. Each
shipment of Product hereunder shall be accompanied by a certificate of analysis
for each lot of Licensed Product therein.

ARTICLE 11. FAILURE TO SUPPLY; FORCE MAJEURE

  11.1.   Force Majeure Events. If either Party is prevented from performing any
of its obligations hereunder due to any cause which is beyond the non-performing
Party’s reasonable control, including fire, explosion, flood, or other acts of
God; acts, regulations, or laws of any government; war or civil commotion;
strike, lock-out or labor disturbances; or failure of public utilities or common
carriers (a “Force Majeure Event”), such non-performing Party shall not be
liable for breach of this Agreement with respect to such non-performance to the
extent any such non-performance is due to a Force Majeure Event. Such
non-performance will be excused for six (6) months or as long as such event
shall be continuing (whichever occurs sooner), provided that the non-performing
Party gives prompt written notice to the other Party of the Force Majeure Event.
Such non-performing Party shall exercise all commercially reasonable efforts to
eliminate the Force Majeure Event and to resume performance of its affected
obligations as soon as practicable.     11.2.   Failure to Supply.
Notwithstanding the provisions of Section 11.1 (Force Majeure Events), in the
event that Supplier shall be unable or unwilling or

April 21, 2006
Novavax Esprit Supply Agreement



16



--------------------------------------------------------------------------------



 



EXECUTION COPY

      shall fail to supply any Product in such quantities as Buyer shall request
and in compliance with the delivery periods set forth in Section 4.3 (Change
Orders) (whether due to the occurrence of a Force Majeure Event, following the
commencement of a case by or against Supplier under the Bankruptcy Code or
otherwise (hereinafter referred to as a “Failure to Supply”), then Buyer shall
be permitted (after the expiration of a *** cure period following written notice
from Buyer to supplier of such Failure to Supply and such Failure to Supply has
not been cured by Supplier) to (i) to obtain such Product from another supplier
including Cardinal, or (ii) to use, sell, and make Product itself in the
Cardinal Red Lion facility or at another location. In this regard, Supplier
shall (at no cost to Supplier) take all actions and provide all such cooperation
and support reasonably necessary and reasonably within its control to give Buyer
the right to enter, upon reasonable notice and during regular business hours,
and shall be given access to, the Facility (or any other location where the
Equipment is used or stored) so that Buyer may use or retrieve all records
maintained in connection with the manufacturing equipment. Supplier’s
obligations under this Section shall survive the termination of this Agreement
for a period of ***. Upon the occurrence of any such Failure to Supply and
through and until such time as Supplier fully resumes its supply obligations
hereunder: (a) Supplier shall (at no cost to Supplier) take all reasonable
actions within its control, execute and deliver all documents, and provide all
such assistance as Buyer reasonably requests to enable Buyer to obtain Product
from another supplier or to manufacture

April 21, 2006
Novavax Esprit Supply Agreement



17



--------------------------------------------------------------------------------



 



EXECUTION COPY

      Product itself; (b) Supplier shall (at no cost to Supplier) make available
to Buyer or its designee access to any and all Intellectual Property Rights (to
the extent not already granted pursuant to the License Agreement) and any other
technical and proprietary materials, information and techniques necessary or
helpful for Buyer to procure required Raw Materials or produce or arrange an
alternative supplier of Product; (c) Supplier shall (at no cost to Supplier)
provide advice and consultation in connection therewith; (d) Buyer shall
purchase Product from Supplier once Supplier has cured the failure to supply;
and (e) Buyer shall terminate any contractual arrangements contemplated by
clause (a) of this sentence once Supplier has cured the failure to supply. As
soon as reasonably practicable after an uncured Failure to Supply, Supplier
shall furnish Buyer with Licensed Know-How (as defined in the License Agreement)
which is necessary to enable Buyer to manufacture or have manufactured Product
as contemplated by this Agreement. In the event either party hereto believes it
to be in the best interest of both parties, as the licensor and licensee of the
Licensed Product in the Territory, to designate and qualify an alternate
contract manufacturer of the Licensed Product, each party shall consider in good
faith the views of the other party as to the advisability of engaging an
alternate contract manufacturer. If agreed by the parties that an alternate
contract manufacturer should be designated and qualified, the parties shall
cooperate to ensure the transition of the Licensed Product manufacturing to a
third party in a manner that minimizes any interruption of supply of Licensed
Product within the Territory.

April 21, 2006
Novavax Esprit Supply Agreement



18



--------------------------------------------------------------------------------



 



EXECUTION COPY
ARTICLE 12. LABELING; ARTWORK
     Buyer shall have the right to determine the appearance and text of any
labeling, packaging and promotional material used in connection with the Product
or any finished product containing or contained in the Product (“Packaging and
Promotional Material”). All costs and expenses relating to Packaging and
Promotional Material used in connection with the Product will be borne by Buyer.
ARTICLE 13. CONFIDENTIALITY

  13.1.   Confidential Information. All information disclosed by one Party to
the other(s) or developed by the parties pursuant to the terms of this Agreement
(the “Confidential Information”) shall be maintained strictly confidential and
used only for the purposes of this Agreement in accordance with this ARTICLE 13
(Confidentiality) (“Purposes”). Each Party may also disclose the other’s
information to an Affiliate, agent or consultant, who is under a written
obligation of confidentiality and non-use at least substantially equivalent to
the obligations of this ARTICLE 13 (Confidentiality), with the exceptions that
the Parties shall each be free to disclose the existence of this Agreement and
the nature of the Product being manufactured hereunder and the terms to its
prospective licensees and sub-licensees, investors or prospective investors,
lenders and other potential funding sources, or to a third party in connection
with a merger or acquisition or proposed merger or acquisition, subject to an
obligation of confidentiality and non-use, and provided that such Party shall
have used commercially reasonable efforts to obtain a written confidentiality
agreement from such third Party contemplated

April 21, 2006
Novavax Esprit Supply Agreement



19



--------------------------------------------------------------------------------



 



EXECUTION COPY

      by this sentence. Each Party shall guard any confidential information of
the other Party with the same level of diligence as it normally guards any of
its own internal confidential, proprietary information. Each Party shall be
responsible for the breach of any of the provisions of this Article 13 by a
person or entity to whom such Party discloses information contemplated hereby.
Notwithstanding the foregoing, each Party shall be relieved of the
confidentiality and limited use obligations of this Agreement if:

(a) the information was previously known to the receiving Party as evidenced by
the prior written records of such Party without disclosure by the disclosing
Party;
(b) the information is or becomes generally available to the public through no
fault of the receiving Party;
(c) the information is acquired in good faith in the future by the receiving
Party from a third Party not under an obligation of confidence to the disclosing
Party with respect to such information; or
(d) the information is independently developed by the receiving Party without
reliance on, reference to, or knowledge of, the information disclosed by the
disclosing Party. The parties understand and agree that it shall be the
receiving Party’s burden of proof to show the applicability of any of the
exceptions set forth in clauses (a), (b) (c) or (d) above.
April 21, 2006
Novavax Esprit Supply Agreement

20



--------------------------------------------------------------------------------



 



EXECUTION COPY

  13.2.   Exclusions. Notwithstanding the above obligations of confidentiality
and non-use a Party may:

(a) disclose information to a regulatory agency that is necessary to obtain
regulatory approval in a particular jurisdiction; or
(b) disclose information to a government agency if the disclosure is necessary
to protect the health and safety of the Party’s workers or the public or as
required by law; or
(c) disclose information as and to the extent required to comply with applicable
laws and regulations, including the rules and regulations of the U.S. Securities
and Exchange Commission.
     In making such disclosures as set forth in this Section 13.2 (Exclusions),
the disclosing Party shall use reasonable efforts to promptly first notify the
owner of the Confidential Information so as to allow the owner of the
confidential information an opportunity to seek a protective order or otherwise
limit any such disclosure. In any event, the disclosing Party shall use
reasonable efforts to only disclose such information as is required to be
disclosed pursuant to the law, regulation, rule or order, and shall use its
reasonable efforts to obligate the recipient to secrecy on the same terms as set
forth herein. Each Party shall restrict the disclosure of confidential
information of the other so that only the persons that need to know it shall be
informed and the disclosure be limited to only such portions as necessary for
the purposes of this Agreement.
April 21, 2006
Novavax Esprit Supply Agreement

21



--------------------------------------------------------------------------------



 



EXECUTION COPY

  13.3.   Use of Names. Neither Party shall state or imply, in any publication,
advertisement, sales promotional material, or other medium (a) the name of the
other Party or the name(s) of any employee(s) of the other Party; or (b) the
name of any Affiliate of the other Party or the name(s) of any employee(s) of
such Affiliate without the prior written consent of the other Party.     13.4.  
Disclosure Agreement. Except for the filing of a copy of this Agreement with the
Securities and Exchange Commission or other securities commission of such other
jurisdictions whose laws may apply to either Party to the extent required by law
and such other public announcements as may hereafter become required by law,
regulation or rule due to changes from the facts and circumstances in existence
as of the date hereof, no Party hereunder shall disclose this Agreement or make
any public announcement or filing concerning this Agreement or the subject
matter hereof without the prior written consent of the other. In the event that
pursuant to the foregoing a Party shall file a copy of this Agreement with the
Securities and Exchange Commission or other securities commission of such other
jurisdictions whose laws may apply to either Party, it shall use reasonable
efforts to seek confidential treatment for all portions thereof reasonably
requested by the other Party. Any proposed announcement or filing by a Party
shall be made available to the other Party in advance of publication or filing,
as the case may be, for review and comment. If a Party decides to make an
announcement or disclosure required by law or as otherwise permitted under this
section of this Agreement, it will provide the other Party with at least ten
(10) days, where

April 21, 2006
Novavax Esprit Supply Agreement



22



--------------------------------------------------------------------------------



 



EXECUTION COPY

      possible, advance written notice of the text of any such written
announcement or disclosure or content of any non-written disclosure or
announcement, except to the extent applicable law requiring disclosure would not
permit such advance notice (such as in the case of certain securities filings),
in which case the disclosing Party will give the maximum notice possible under
the circumstances, so that the other Party will have an opportunity to comment
upon the announcement or disclosure.

  13.5.   Publication. Except for permissible publications under this Article 13
neither Party will publish any information based upon or derived from the work
performed under this Agreement without the prior review and consent of the
Parties pursuant to this ARTICLE 13 (Confidentiality).

  13.6.   Other Confidentiality Obligations. With respect to information
disclosed on or after the date hereof between Buyer and Supplier under the
provisions of this Agreement, the provisions of this Agreement shall govern and
prevail. In the event of any conflict between this Agreement and any other
pending confidentiality agreement between Buyer and Supplier, with respect to
information disclosed on or after the date hereof, the terms of this Agreement
shall govern and prevail.

ARTICLE 14. CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS

  14.1.   Product Warranties. Supplier warrants to Buyer that all Product
supplied in connection with this Agreement shall be of merchantable quality, fit
for the purpose intended by this Agreement and shall be manufactured and
provided

April 21, 2006
Novavax Esprit Supply Agreement



23



--------------------------------------------------------------------------------



 



EXECUTION COPY

      in accordance and conformity with the Specifications including cGMP
standards.     14.2.   Execution and Performance of Agreement. Each of Supplier
and Buyer represents to the other that (i) it has full right, power and
authority to enter into and perform its obligations under this Agreement;
(ii) the entry into and performance of this Agreement has been duly authorized,
executed and delivered by it and each party has obtained all necessary consents
and provided all necessary notices, as the case may be, required in connection
with this Agreement; and (iii) this Agreement is the valid binding obligation of
it enforceable against it in accordance with its terms subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.
Supplier and Buyer further represent and warrants to the other that the
performance of its obligations under this Agreement will not result in a
violation or breach of, and will not conflict with or constitute a default under
any agreement, contract, commitment or obligation to which such Party or any of
its Affiliates is a Party or by which it is bound.     14.3.   DISCLAIMER. THE
FOREGOING WARRANTIES OF EACH PARTY ARE IN LIEU OF ANY OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR
ANY WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, VALIDITY, OR
NON-INFRINGEMENT, ALL

April 21, 2006
Novavax Esprit Supply Agreement



24



--------------------------------------------------------------------------------



 



EXECUTION COPY

      OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.

  14.4.   LIMITATION OF LIABILITY. EXCEPT FOR THEIR RESPECTIVE OBLIGATIONS UNDER
ARTICLE 16 (INDEMNIFICATION) ARISING OUT OF THIRD PARTY CLAIMS, SUITS OR DEMANDS
OR FOR ANY BREACH OF CONFIDENTIALITY OBLIGATIONS OWED UNDER THIS AGREEMENT,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY PUNITIVE, SPECIAL,
INCIDENTAL, OR INDIRECT DAMAGES UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY
OR OTHER LEGAL OR EQUITABLE THEORY ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ITS SUBJECT MATTER.

ARTICLE 15. COMPLIANCE
     Supplier agrees to comply with the applicable provisions of any Federal or
State law and all executive orders, rules and regulations issued thereunder,
whether now or hereafter in force, including Executive Order 11246, as amended,
Chapter 60 of Title 41 of the Code of Federal Regulations, as amended,
prohibiting discrimination against any employee or applicant for employment
because of race, color, religion, sex or national origin; Section 60-741.1 of
Chapter 60 of 41 Code of Federal
April 21, 2006
Novavax Esprit Supply Agreement

25



--------------------------------------------------------------------------------



 



EXECUTION COPY
Regulations, as amended, prohibiting discrimination against any employee or
applicant for employment because of physical or mental handicap;
Section 60.250.4 of Chapter 60 of 41 Code of Federal Regulations, as amended,
providing for the employment of disabled veterans and veterans of the Vietnam
era; Chapter 1 of Title 48 of the Code of Federal Regulations, as Amended,
Federal Acquisition Regulations; Sections 6, 7 and 12 of the Fair Labor
Standards Act, as amended, and the regulations and orders of the United States
Department of Labor promulgated in connection therewith. Supplier agrees that it
shall comply with all present and future statutes, laws, ordinances and
regulations relating to the manufacture and supply of the Product being provided
hereunder, including, without limitation, those enforced by the FDA (including
compliance with good manufacturing practices) and International Standards
Organization Rules 9,000 et seq.
ARTICLE 16. INDEMNIFICATION

  16.1.   Generally. Buyer and Supplier will each defend as the case may be
(each an “Indemnifying Party”), at its own expense, indemnify and hold harmless
the other Party and its Affiliates (each an “Indemnified Party”) from and
against any and all damages, liabilities, losses, costs, and expenses, including
attorneys fees (collectively, “Liabilities”), arising out of any claim, suit or
proceeding brought against the Indemnified Party (each a “Claim”) to the extent
such Claim is based upon a claim arising out of or relating to (i) any breach or
violation of, or failure to perform, any covenant or agreement made by such
Indemnifying Party in this Agreement, unless waived in writing by the
Indemnified Party; (ii) any breach of the representations or warranties made by
such Indemnifying Party in this Agreement; or (iii) the negligence or willful
misconduct of the indemnifying Party, except, under clause (ii), to the extent
arising out of the breach, violation, failure, negligence or willful misconduct
of the Indemnified Party.

April 21, 2006
Novavax Esprit Supply Agreement



26



--------------------------------------------------------------------------------



 



EXECUTION COPY

  16.2.   Product Liability. Except as otherwise provided herein, Buyer (as the
Indemnifying Party) will defend, at its own expense, indemnify and hold harmless
Supplier and its Affiliates (as the Indemnified Parties) from and against all
Liabilities arising out of any Claim to the extent such Claim is based upon a
claim arising out of or relating to any personal injury or death of any Person
as a result of the use of any Product sold by Buyer, its Affiliates or
Sub-licensees, except to the extent such Claim is due to the manufacture of
Product supplied by Supplier other than in accordance with Specifications as
provided in this Agreement or the negligent, grossly negligent, or intentional
act or omission of Supplier and its Affiliates. Similarly, Supplier (as the
Indemnifying Party) will defend, at its own expense, indemnify and hold harmless
Buyer and its Affiliates (as Indemnified Parties) from and against any and all
Liabilities arising out of any Claim brought against Buyer or any such Affiliate
to the extent such Claim is based upon a claim arises out of a Third Party claim
or suit or demand based on bodily injury or property damage resulting from the
manufacture of Product supplied by Supplier other than in accordance with
Specifications as provided in this Agreement, unless such claim is due to the
negligent, grossly negligent or intentional act or omission of Buyer.     16.3.
  Claims. If any claim is made by a Third Party (a “Third Party Claim”) against
a party entitled to indemnification hereunder (an “Indemnified Party”) that, if
sustained, would give rise to a Liability to a party (the “Indemnifying Party”)
under this Agreement, the Indemnified Party shall promptly cause notice of the
claim to be delivered to the Indemnifying Party along with all of the facts,

April 21, 2006
Novavax Esprit Supply Agreement



27



--------------------------------------------------------------------------------



 



EXECUTION COPY

      information or materials relating to such claim of which the Indemnified
Party is aware; provided, however, that failure to give such notification shall
not affect the indemnification provided for hereunder except to the extent that
the Indemnifying Party shall have been actually prejudiced as a result of such
failure. The Indemnified Party shall deliver to the Indemnifying Party, within
five (5) days after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to such Third Party Claim. If a Third Party Claim is made against an
Indemnified Party, the Indemnifying Party will be entitled to participate in the
defense thereof and, if it so chooses, to assume the defense thereof with
counsel selected by the Indemnifying Party and reasonably satisfactory to the
Indemnified Party. Should the Indemnifying Party so elect to assume the defense
of a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party for legal expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof, unless the Third Party Claim
involves potential conflicts of interest or substantially different defenses for
the Indemnified Party and the Indemnifying Party. If the Indemnifying Party
assumes such defense, the Indemnified Party shall have the right to participate
in the defense thereof and to employ counsel, at its own expense (except as
provided in the immediately preceding sentence), separate from the counsel
employed by the Indemnifying Party, it being understood that the Indemnifying
Party shall control such defense. The Indemnifying Party shall be liable for the
reasonable fees and expenses of counsel employed by the Indemnified Party for
any period during which the Indemnifying

April 21, 2006
Novavax Esprit Supply Agreement



28



--------------------------------------------------------------------------------



 



EXECUTION COPY

      Party has not assumed the defense of any Third Party Claim that, if
sustained, would give rise to a Liability of the Indemnifying Party under this
Agreement. The parties shall cooperate in the defense or prosecution of any
Third Party Claim. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such Third Party Claim, and
reasonable efforts to make employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Whether or not the Indemnifying Party shall have assumed the defense
of a Third Party Claim, the Indemnified Party shall not admit any Liability with
respect to, or settle or compromise a Third Party Claim without the Indemnifying
Party’s prior written consent (which consent shall not be unreasonably
withheld). The Indemnifying Party may pay, settle or compromise a Third Party
Claim (i) with the written consent of the Indemnified Party, not to be
unreasonably withheld or delayed or (ii) without the written consent of the
Indemnified Party, so long as such settlement includes (A) an unconditional
release of the Indemnified Party from all Liability in respect of such Third
Party Claim and (B) does not subject the Indemnified Party to any injunctive
relief or other equitable remedy. In the event an Indemnified Party has a claim
against an Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall promptly cause notice of such claim to be delivered to
the Indemnifying Party. If the Indemnifying Party disputes such claim, the
Indemnifying Party and the Indemnified Party shall attempt in good faith for a

April 21, 2006
Novavax Esprit Supply Agreement



29



--------------------------------------------------------------------------------



 



EXECUTION COPY

      period of ten (10) days to settle any such dispute. If the parties are
unable to resolve such dispute, the Indemnified Party may pursue any and all
courses of action available against the Indemnifying Party.

ARTICLE 17. MISCELLANEOUS

  17.1.   Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement or the validity, inducement, or breach thereof, shall
be settled by arbitration in accordance with Article 11 (Arbitration) of the
License Agreement. EXCEPT WITH RESPECT TO THEIR RESPECTIVE OBLIGATIONS UNDER
ARTICLE 16 (INDEMNIFICATION) ARISING OUT OF THIRD PARTY CLAIMS, SUITS OR DEMANDS
OR FOR ANY BREACH OF CONFIDENTIALITY OBLIGATIONS OWED UNDER THIS AGREEMENT, THE
ARBITRATOR SHALL NOT AWARD ANY PARTY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES, AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH
DAMAGES.     17.2.   Relationship of the Parties. The relationship of Buyer and
Supplier established by this Agreement is that of independent contractors, and
nothing contained herein shall be construed to (i) give either Party any right
or authority to create or assume any obligation of any kind on behalf of the
other or (ii) constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking.

April 21, 2006
Novavax Esprit Supply Agreement



30



--------------------------------------------------------------------------------



 



EXECUTION COPY

  17.3.   Entire Agreement. It is the mutual desire and intent of the parties to
provide certainty as to their respective future rights and remedies against each
other by defining the extent of their mutual undertakings as provided herein.
The parties have, in this Agreement, incorporated all representations,
warranties, covenants, commitments and understandings on which they have relied
in entering into this Agreement, and, except as provided for herein, neither
Party makes any covenant or other commitment to the other concerning its future
action. Accordingly, this Agreement and the License Agreement (i) constitute the
entire agreement and understanding between the parties with respect to the
subject matter hereof and there are no promises, representations, conditions,
provisions or Terms related thereto other than those set forth in this Agreement
and (ii) supersede all previous understandings, agreements and representations
between the parties, written or oral. No modification, change or amendment to
this Agreement shall be effective unless in writing signed by each of the
parties hereto.     17.4.   Construction. Unless otherwise expressly provided
for herein (i) financial and accounting terms will have the meaning ascribed to
such terms in accordance with U.S. generally accepted accounting principles,
consistently applied, (ii) the word, “including”, will mean “including but not
limited to” and the word “day” will mean “calendar day”, (iii) references to the
singular will include the plural and vice versa, (iv) the use of any pronoun
will include the neuter and both genders, and (v) references to Sections,
Articles, Schedules and Exhibits will be references to Sections, Articles,
Schedules and Exhibits to this Agreement and the word, “herein” and words of
similar import will be construed to refer to this Agreement,

April 21, 2006
Novavax Esprit Supply Agreement



31



--------------------------------------------------------------------------------



 



EXECUTION COPY

      and (vi) headings and titles of Sections and Articles herein will be
construed to be descriptive only and without any substantive or interpretive
effect.

  17.5.   Notices. All notices and other communications hereunder shall be in
writing. All notices hereunder of an Indemnity Claim, a Force Majeure Event,
default or breach hereunder, or, if applicable, Termination or renewal of the
Term hereof, or any other notice of any event or development material to this
Agreement taken as a whole, shall be delivered personally, or sent by national
overnight delivery service or postage pre-paid registered or certified U.S.
mail, and shall be deemed given: when delivered, if by personal delivery or
overnight delivery service; or if so sent by U.S. mail, three business days
after deposit in the mail, and shall be addressed:

April 21, 2006
Novavax Esprit Supply Agreement



32



--------------------------------------------------------------------------------



 



EXECUTION COPY

                  If to Supplier:   Attention: Chief Executive Officer
 
          NOVAVAX, Inc.
 
          508 Lapp Road
 
          Malvern, PA 19355
 
           
 
      With a copy to:   Attention: Legal Department
 
          NOVAVAX, Inc.
 
          508 Lapp Road
 
          Malvern, PA 19355
 
                If to Buyer:   Attention: Chief Executive Officer
 
          ESPRIT Pharma, Inc.
 
          Two Tower Blvd.
 
          East Brunswick, NJ 08816
 
           
 
      With a copy to:   Attention: Steven M. Bosacki, General Counsel
 
          ESPRIT Pharma, Inc.
 
          Two Tower Blvd.
 
          East Brunswick, NJ 08816

or to such other place as either Party may designate by written notice to the
other in accordance with the Terms hereof.

  17.6.   Failure to Exercise. The failure of either Party to enforce at any
time for any period any provision hereof shall not be construed to be a waiver
of such provision or of the right of such Party thereafter to enforce each such
provision, nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy. Remedies provided herein are cumulative and not exclusive
of any remedies provided at law.     17.7.   Assignment. This Agreement may not
be assigned by either Party without the prior written consent of the other which
will not be unreasonably withheld or

April 21, 2006
Novavax Esprit Supply Agreement



33



--------------------------------------------------------------------------------



 



EXECUTION COPY

      delayed, except that either Party may assign its rights and/or obligations
hereunder to any of its wholly-owned Affiliates or to a successor to its
business in a sale of all or substantially all of the assets of such Party.
Subject to the foregoing sentence, this Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Section 17.07 shall not be deemed to prohibit or otherwise apply to a change in
control of Supplier (whether by merger of sale of capital stock or otherwise) at
the shareholder or Board of Director levels or otherwise.     17.8.  
Severability. In the event that any one or more of the provisions (or any part
thereof) contained in this Agreement or in any other instrument referred to
herein, shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument. Any Term or provision of this Agreement
which is invalid, illegal or unenforceable in any jurisdiction shall, to the
extent the economic benefits conferred by this Agreement to both parties remain
substantially unimpaired, not affect the validity, legality or enforceability of
any of the Terms or provisions of this Agreement in any other jurisdiction.    
17.9.   Further Assurances. Upon reasonable request from Buyer, Supplier shall
provide to Buyer, promptly, any product samples, manufacturing information and
other information as is necessary for Buyer to complete or obtain U.S. or
foreign

April 21, 2006
Novavax Esprit Supply Agreement



34



--------------------------------------------------------------------------------



 



EXECUTION COPY

      registration (including reimbursement arrangements) or approval in any
territory where Buyer is allowed to sell product or use technology.

  17.10.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.     17.11.   Expenses.
Each Party shall pay all of its own fees and expenses (including all legal,
accounting and other advisory fees) incurred in connection with the negotiation
and execution of this Agreement and the arrangements contemplated hereby.    
17.12.   Survival. Sections 7.4 (Effect of Termination) and 11.2 (Failure to
Supply) and ARTICLE 12 (Labeling; Artwork; Proprietary Rights), ARTICLE 13
(Confidentiality), ARTICLE 16 (Indemnification) and ARTICLE 17 (Miscellaneous)
shall survive the termination of this Agreement in accordance with the
respective Terms thereof.

April 21, 2006
Novavax Esprit Supply Agreement

35



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized respective representatives as of the day and
year first above written.

                      ESPRIT PHARMA, INC.       NOVAVAX, INC.    
 
                   
By:
          By:        
 
                   
Name:
          Name:        
 
                   
Title:
          Title:        
 
 
 
         
 
   

4 21, 06 Novavax Esprit Supply Agreement
Execution Copy

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
SUPPLY AGREEMENT
Schedule A – Product
A topically- or transdermally-administered product developed under Seller’s IND
No. 63957 of sold under a trademark upon which Supplier and Buyer shall mutually
agree, of the following formulation:

      Ingredient Description   Percent w/w
Testosterone USP/Ph. Eur.
  ***
 
   
Soybean Oil USP
  ***
 
   
Polysorbate 80 NF
  ***
 
   
190 Proof Ethyl Alcohol USP
  ***
 
   
Purified Water USP
  ***
 
   

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
SUPPLY AGREEMENT
Schedule B – Specifications
1. Formula

          Ingredient Description   Percent w/w   Theoretical Weight
Testosterone USP/EP
  ***   ***
Soybean Oil USP
  ***   ***
Polysorbate 80 NF
  ***   ***
190 Proof Ethyl Alcohol USP
  ***   ***
Purified Water USP
  ***   ***
TOTAL
  ***   ***

2. Specifications

          Test   Test Method   Specification
Appearance
  Visual observation   ***
Testosterone Identity
  HPLC   ***
Testosterone Assay
  HPLC   ***
Particle Size
  Coulter Laser   ***
Viscosity
  Viscometer   ***
pH
  pH Meter   ***
Microbial Limits Test
  USP   ***
Related Substances
  HPLC   ***
Crystal Count Analysis
  Polarized light microscopy   ***
Quantitative Crystal Analysis
  HPLC   ***
Ethanol assay
  GC   ***
In vitro release
  VanKel diffusion cell   ***

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
3. Packaging Specifications
Component Specifications
Current Master Label

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Schedule C
CMC Support from Novavax, Inc.
Novavax Activities:
Novavax will provide full chemistry and manufacturing controls support for
development and commercialization of Product (testosterone topical emulsion for
female sexual dysfunction). The activities include:

  1.   ***     2.   ***     3.   ***     4.   ***

Description of Activities

  1.   ***

  1.1.   Assumptions are as follows:

      1.1.1.***         1.1.2.***         1.1.3.***         1.1.4.***        
1.1.5.***

  1.2.   Analytical testing will consist of the following:

      1.2.1.***

      1.2.2.***         1.2.3.***         1.2.4.***         1.2.5.***        
1.2.6.***         1.2.7.***         1.2.8.***         1.2.9.***        
1.2.10.***         1.2.11.***         1.2.12.***

      1.2.13.***

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

  1.3.   Stability testing

  1.3.1.   ***

  1.3.1.1.   ***     1.3.1.2.   ***

  1.3.2.   ***

  1.3.2.1.   ***     1.3.2.2.   ***

  1.4.   Cost: ***

  2.   ***

  2.1.   Assumptions are as follows:

  2.1.1.   ***     2.1.2.   ***     2.1.3.   ***     2.1.4.   ***     2.1.5.  
***

  2.2.   Analytical testing will consist of the following [analytical tests will
be validated as required]:

  2.2.1.   ***     2.2.2.   ***     2.2.3.   ***     2.2.4.   ***     2.2.5.  
***     2.2.6.   ***     2.2.7.   ***     2.2.8.   ***     2.2.9.   ***    
2.2.10.   ***     2.2.11.   ***     2.2.12.   ***     2.2.13.   ***

  2.3.   Stability testing

  2.3.1.   ***

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

  2.3.1.1.   ***     2.3.1.2.   ***

  2.3.2.   ***

  2.3.2.1.   ***     2.3.2.2.   ***

  2.4.   Additional analytical testing

  2.4.1.   ***testing

  2.5.   Cost:

  2.5.1.   ***

  2.5.1.1.   ***     2.5.1.2.   ***

  2.5.2.   ***     2.5.3.   ***     2.5.4.   ***     2.5.5.   ***     2.5.6.  
***     2.5.7.   ***     2.5.8.   ***

  3.   Documentation

  3.1.   ***     3.2.   ***     3.3.   ***     3.4.   ***     3.5.   ***    
3.6.   ***

Total cost of CMC support summary:
1. ***
2. ***
3. ***
4. TOTAL: ***

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Schedule D
***

 



--------------------------------------------------------------------------------



 



Confidential Treatment

 